Citation Nr: 0023639	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus currently evaluated as 30 percent disabling. 

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for frostbite, previously claimed as frozen left 
foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from to July 1943 to December 
1945.

Service connection for frostbite was denied in an unappealed 
Board decision in May 1997.  This appeal arises from a June 
1998 decision by the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO) that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for frostbite and 
which denied a rating in excess of 30 percent for bilateral 
pes planus.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected bilateral pes planus is manifested 
by significant but not severe tenderness to palpation of the 
plantar aspects without Achilles tendon spasm or marked 
pronation. 

3.  A Board decision dated in May 1997 denied service 
connection for frostbite; a June 1997 rating decision 
confirmed and continued the denial of the veteran's claim, 
and a June 1998 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's 
claim.

4.  The evidence added to the record since the May 1997 Board 
decision does bear directly and substantially upon the 
specific matter under consideration and does warrant 
reconsideration of the merits of the claim on appeal.
5.  The claim for service connection for frostbite is 
plausible. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.7, 4.21, 4.57, 4.71a, Diagnostic Code 5276 
(2000).  

2.  Evidence received since the May 1997 Board decision is 
new and material; the claim for service connection for 
frostbite is reopened.  38 U.S.C.A. §§ 5108, (West 1991); 38 
C.F.R. §§ 3.156(a), (2000). 

3.  The claim for entitlement to service connection for 
frostbite is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's claim for service connection for fallen arches 
was denied by rating decisions in February 1947 and December 
1948.  The veteran's claim for bilateral pes planus was 
received on June 11, 1992.  The claim was denied in a June 
1992 rating decision.  The veteran appealed and the Board 
remanded the case for further evidentiary development in 
December 1994.

During a September 1995 VA orthopedic examination the veteran 
complained of pain on the plantar aspect of his feet that was 
aggravated by weight bearing.  His left foot was much more 
symptomatic than his right.  On examination he moved slowly 
with a limp on the left.  He had grade 1-2 bilateral pes 
planus with a slight valgus of the heels, left more than 
right.  There was no swelling on either foot.  He had rather 
significant tenderness to palpation of the plantar aspect of 
both feet, left more than right, but no plantar callus 
formation on either foot.  The impression was painful feet, 
left greater than right.  Bilateral pes planus with plantar 
fasciitis left foot was noted.  The examiner stated that he 
could not be sure of the etiology of the pes planus.

A February 1996 rating decision granted service connection 
for bilateral pes planus and awarded a 10 percent evaluation 
effective June 11, 1992, the date of receipt of the veteran's 
service connection claim.  

The veteran was afforded a personal hearing in July 1996 
regarding service connection for bilateral trench foot, 
frozen left foot and a head injury.  He did not testify 
regarding his bilateral pes planus.  He testified that his 
feet were wet for three months during combat conditions in 
service and his left foot partially froze.  He did not 
receive treatment from the medics; he just soaked his feet in 
hot water.  

A May 1997 Board decision granted an increased rating to 30 
percent for the veteran's bilateral pes planus and denied 
service connection for bilateral trench foot and residuals of 
a frozen left foot.  The veteran did not appeal the Board's 
decision, but sought to continue his claim for service 
connection for cold injuries with the RO.  

A March 1997 letter from G. Michael Johnson, Jr., D.P.M., 
states that the veteran was under his care for conditions 
that resulted from trench foot, frostbite and partially 
frozen feet sustained during active service in World War II.  
He was being treated for neuropathy with paresthesia along 
with painful plantar fasciitis and posterior tibial 
tendonitis, a result of a motor neuropathy with collapsing 
pes valgo planus deformity.  Treatment notes dated from 
December 1997 to April 1998 from Dr. Johnson indicate that 
the veteran was given an injection for left foot pain in 
December 1997 and that a subsequent injection was under 
consideration in February 1998.  





Analysis

Increased Rating

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, as is the situation 
in this case, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran's disability is rated under Diagnostic Code 5276, 
which provides for a rating of 50 percent for bilateral and a 
30 percent rating for unilateral pronounced acquired 
flatfoot; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  Severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuate, indication of 
swelling on use, characteristic callosities warrants a 30 
percent evaluation if bilateral and a 20 percent evaluation 
if unilateral.  Moderate flatfoot with weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral warrants a 10 percent evaluation.  Mild 
flatfoot with symptoms relieved by built-up shoe or arch 
support warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a (1999).

The VA orthopedic examiner in September, 1995 did not find 
marked pronation.  There was significant but not severe 
tenderness to palpation of the plantar aspects.  The examiner 
specifically noted the absence of Achilles tendon spasm. 
Private treatment records show recent evidence of neuropathy 
and parasthesia. However, since there is no medical evidence 
of the marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances necessary for a higher 
evaluation, the preponderance of the evidence is against a 
disability rating greater than 30 percent for bilateral pes 
planus.

The Board notes that while the veteran appealed the initial 
February 1996 evaluation of 10 percent, the later, June 1997 
rating decision increased this rating to 30 percent effective 
June 11, 1992, the date of receipt of his service connection 
claim.  The medical evidence of record does not indicate that 
his bilateral pes planus was more than severely disabling at 
any time during the pendency of his current appeal.  
Therefore, the evidence does not indicate that a staged 
rating is warranted in this claim.  Fenderson.

The Board has considered the complete history of the 
disabilities in question, as well as the current clinical 
manifestations and the effect the disabilities may have on 
the earning capacity of the veteran.  Furthermore, the Board 
does not find that the evidence presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular criteria, so as to 
warrant referral for consideration of a higher rating, on an 
extraschedular basis, for the veteran's bilateral pes planus.  
38 C.F.R. § 3.321(b)(1) (1999). 

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation for his bilateral pes planus.  
38 C.F.R. § 4.7.  Pronounced residual impairment is not 
shown.  Therefore, the Board is compelled to conclude that 
the weight of the evidence is against the veteran's claim and 
that an increased evaluation for bilateral pes planus is not 
warranted.  The Board has carefully reviewed the entire 
record regarding the increased rating claim; however, the 
Board does not find the evidence to be so evenly balanced 
that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107.

New and Material Evidence

The May 1997 Board decision was final based upon the evidence 
then of record.  However, the claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  Board decisions become final on the 
date stamped on the front of the decision.  38 C.F.R. 
§ 20.1100(a) (2000).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 1997 Board decision that was the final adjudication that 
disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) set forth a three step-process for reopening 
claims in accordance with the holding in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  See Elkins v. West, 12 Vet. App. 
209 (1999); see also Winters v. West, 12 Vet. App. 203 
(1999).  In Elkins, the court held that, first, the Secretary 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156 (a); second, if new and 
material evidence has been presented, immediately upon 
reopening, the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened, is well grounded pursuant to 38 U.S.C.A. § 5107; 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  An application to reopen the veteran's claim was 
received in April 1998. 

In a June 1998 rating decision the RO found that new and 
material evidence had not been submitted.  However, the RO 
applied the Colvin test requiring that the evidence change 
the outcome rather than the current test set out in Hodge.  

The evidence received since the May 1997 Board decision 
consists of a March 1997 letter from Dr. Johnson and his 
private treatment records.  The letter clearly links the 
veteran's current conditions to frostbite, trench foot and 
partially frozen feet that he incurred during his active 
service.  The treatment records indicate that the veteran is 
still being treated for the conditions.  The letter provides 
a nexus between the veteran's active service and his current 
disabilities.  Therefore this evidence is new and material 
and that does bear directly on the question of whether this 
evidence provides a more complete picture of the veteran's 
disability and its origin and, thus, does bear directly and 
substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  See Hodge.  Thus, this 
evidence is new and material and, therefore, reopens the 
veteran's claim of entitlement to service connection for 
frostbite.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); 
Hodge.

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. § 
5107(a).  A "well-grounded" claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only satisfy the 
initial burden of § 5107.  For a claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 1126 F.3d 
1464 (Fed.Cir. 1997), cert denied sub nom.  Epps v. West, 118 
S. Ct. 2348 (1998).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) because there is 
medical evidence of a current disability as well as medical 
evidence of a nexus between the current disability and events 
that occurred during the veteran's active service.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).


ORDER

Entitlement to an increased rating for bilateral pes planus 
is denied. 

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for bilateral pes planus is granted.

The claim of entitlement to service connection for bilateral 
pes planus is well grounded.


REMAND

Decisions of the Board must be based on all of the evidence 
available. Gilbert v. Derwinski, 1 Vet.App. 78 (1990).  The 
duty to assist includes the duty to request information that 
may be pertinent to the claim, to include current 
examinations.  See Littke v. Derwinski, 1 Vet.App. 90 (1990).  
As such, the appellant should be asked to provide a list with 
names and addresses of all medical care providers who have 
treated him for his claimed frostbite since his separation 
from active service.

This case is REMANDED to the VARO for the following action:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for frostbite problems since 
his separation.  After securing the 
necessary authorization, where necessary, 
the VARO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder and, 
in particular, those records from Dr. 
Johnson.  Dr. Johnson should be asked to 
specify what specific disability is 
attributable to the frostbite that was 
sustained in service more than 50 years 
prior.

2.  The RO should schedule the veteran 
for a VA peripheral vascular examination 
to determine the severity and extent of 
any frostbite residual impairment.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should specifically 
note whether the veteran has current 
residuals of frostbite.  If so, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that such residuals are related to his 
asserted cold and wet exposure over 50 
years prior during his active service.  
The claims file, including a copy of the 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  Then, the RO should undertake any 
other indicated development and 
adjudicate the reopened claim based on 
the evidence of record.
If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  The 
purpose of this REMAND is to obtain additional development 
and afford all due process.  The Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



